F I L E D
                                                                     United States Court of Appeals
                                                                             Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                          December 13, 2006
                                     TENTH CIRCUIT                       Elisabeth A. Shumaker
                                                                             Clerk of Court


 RICHARD OTTO HANSEN,

           Plaintiff-Appellant,
 v.                                                           No. 06-1292
 FEDERAL BUREAU OF PRISONS, A.                       (D.C. No. 06-cv-00476-BNB)
 JOLLY, J. BLANK, D. NELSON, and M.                           (D. Colo.)
 SIMMONS,

           Defendants-Appellees.




                                  ORDER AND JUDGMENT *


Before HENRY, BRISCOE, and O’BRIEN, Circuit Judges.


       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is, therefore,

ordered submitted without oral argument.

       Plaintiff Richard Hansen, a federal prison appearing pro se, appeals from the

district court’s dismissal without prejudice of his civil rights complaint. We exercise


       *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 (eff. Dec. 1, 2006) and 10th Cir. R.
32.1 (eff. Jan. 1, 2007).
jurisdiction pursuant to 28 U.S.C. § 1291 and affirm.

       On March 16, 2006, Hansen filed a civil rights complaint against the Federal

Bureau of Prisons and four prison officials under Bivens v. Six Unknown Named Agents

of Fed. Bureau of Narcotics, 403 U.S. 388 (1971). In his complaint, Hansen alleged that

the individual defendants had refused to accept delivery of various legal materials that

were sent to him by a family member. Hansen further alleged that these materials related

to several pending lawsuits that he had filed. Hansen requested compensatory and

punitive damages, declaratory relief, and injunctive relief directing defendants to retake

possession of the legal materials and, at their own expense, have them delivered to

Hansen.

       On May 25, 2006, the magistrate judge assigned to the case issued an order

directing Hansen to file an amended complaint within thirty days. In doing so, the

magistrate judge concluded that (a) the Bureau of Prisons was not a proper defendant in a

Bivens action, (b) Hansen had failed to include factual allegations in his complaint

demonstrating each of the individual defendant’s personal participation in the alleged

constitutional violations, (c) there was no indication in Hansen’s complaint that he had

exhausted the Bureau of Prison’s administrative grievance procedure with respect to the

allegations set forth in his complaint, and (d) Hansen had failed to provide the district

court with sufficient copies of his complaint to serve each of the named defendants.

Accordingly, the magistrate judge directed Hansen that his amended complaint should

address each of these deficiencies, and placed Hansen on notice that if he failed to take

                                              2
the action required his case would be dismissed.

       Rather than complying with the magistrate judge’s directive, Hansen filed on June

15, 2006, a purported notice of appeal from the magistrate judge’s order. On July 10,

2006, the district court issued an order dismissing the action without prejudice due to

Hansen’s failure to comply with the magistrate judge’s order. On July 18, 2006, Hansen

filed a notice of appeal from the district court’s order of dismissal.

       Reviewing the district court’s order de novo, see Jernigan v. Stuchell, 304 F.3d

1030, 1032 (10th Cir. 2002), we conclude the district court properly dismissed Hansen’s

action without prejudice. It is well established that a plaintiff seeking to assert a Bivens

claim must first exhaust all available administrative remedies. E.g., Yousef v. Reno, 254

F.3d 1214, 1216 n.1 (10th Cir. 2001). A complaint “that fails to allege the requisite

exhaustion of remedies is tantamount to one that fails to state a claim upon which relief

may be granted.” Steele v. Fed. Bureau of Prisons, 355 F.3d 1204, 1210 (10th Cir. 2003)

(internal quotation marks omitted). An inmate must not only adequately plead

exhaustion, but must also attach copies of the “applicable administrative dispositions to

the complaint.” Id. (internal quotation marks omitted). Here, Hanson failed to fulfill

either of these requirements, and indeed failed to respond at all to the magistrate judge’s

show cause order.

       Although Hansen now contends that the exhaustion requirement was effectively

satisfied because prison officials previously indicated that Hansen would be allowed to

receive his legal materials, we disagree. According to the record on appeal, that

                                              3
concession was allegedly made in the context of a prior legal proceeding filed by Hansen

after he was released from a Nebraska state prison and placed into federal custody.

Assuming, for purposes of argument, that such a concession was made, it does not

address the specific circumstances alleged in Hansen’s complaint, i.e., the alleged refusal

of specific prison officials to accept delivery of the legal materials. We have previously

noted that “[d]eveloping the factual record through administrative review is particularly

important in pro se prison litigation, where exhaustion serves the same purpose and is

very similar to discovery in ordinary litigation.” Simmat v. U.S. Bureau of Prisons, 413

F.3d 1225, 1238 (10th Cir. 2005) (internal quotation marks omitted). That principle

clearly applies here, where the precise facts underlying Hansen’s complaint remain

undeveloped. Accordingly, we conclude that Hansen must exhaust all available

administrative remedies before pursuing his Bivens action.

       AFFIRMED. Hansen’s motion to pay the appellate filing fee in partial payments

is DENIED and Hansen is ordered to make immediate payment of the unpaid balance

due.

                                                 Entered for the Court


                                                 Mary Beck Briscoe
                                                 Circuit Judge




                                             4